WENTWORTH, Judge.
In this appeal from a final judgment of dissolution of marriage, the appellant husband contends the court erred in awarding the wife primary custody of the couple’s two minor children, as well as rehabilitative alimony and attorney’s fees. We affirm the judgment appealed.
Appellant and appellee, married in February 1981, lived together as husband and wife for two and one-half years before separating. The record indicates no abuse of discretion by the trial court concerning the placement of the children and the $750 attorney’s fee award. As to the award of rehabilitative alimony, $20 per week for 20 consecutive weeks, the entire content of appellant’s argument by brief on this point is that “the wife did not pray for alimony ... and reiterated at trial that she was not seeking alimony,” and that “the court stopped a line of questioning by Appellant’s attorney for reason that wife was not seeking alimony.” While the point may indeed have merit, we do not reverse because of the total absence of any reference to the controlling rule or numerous prior cases, and because the award in question is minimal in amount and significance in the context before the court.
Affirmed.
BOOTH, C.J., and SMITH, J., concur.